10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

26

27

28

BB LB Hath
Case 3:19-cr-03583-LL Document1 Filed 09/12/19 PagelDfi Page 1 oft
| CEP 12 2019

 

| CLERK US.

 
 

 

 

 

 

FRICT COURT
| SOUTHERN Die E CALIFORNIA!
speed ei
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case No. \ACKAHEB-OVC
Plaintiff, INFORMATION
v. Title 17 U.S.C. § 506(a)(1)(A) and
LAITH ALQARAGHULI, Title 18 U.S.C. § 2319(b)(3) -
Defendant. Copyright Infringement
The United States Attorney charges:
From on or about September 7, 2017, up to and including November 16, 2017,

within the Southern District of California, defendant LAITH ALQARAGHULI did
willfully and for purposes of commercial advantage or private financial gain, infringe a
copyright, to wit, by aiding and abetting in the public performance of a copyrighted work,
in violation of Title 17, United States Code, Section 506(a)(1){A), Title 18, United States
Code, Section 2319(b)(3) and Title 18, United States Code, Section 2.

DATED: WADA.
ROBERT 8S. BREWER, JR.
United Sigies Attorney

we

wa a

KYLE B. MARTIN
Assistant U.S. Attorney

 
  
 

KBM:jrde 9/11/2019

 

 

 
